Exhibit 10.2

 
Summary Information
Director: Gregory T. Barmore
Date of Grant: November 18, 2005
Stock Option Plan: 1993 Non-Employee Director Plan
Exercise Price: $2.40/Share (FMV on date of grant)
Expiration: November 18, 2012, 12:00 a.m.
Total # Shares subject to grant: 40,000


Conditions: Grant is subject to and conditioned upon shareholder approval of the
First Amendment to the Third Amended and Restated 1993 Stock Option Plan for
Non-Employee Directors of ICO, Inc. within one year after the Date of Grant.


Vesting (provided that above Conditions are satisfied):
* 20,000 Shares vest on December 15, 2006 (provided that Barmore continues to
serve as Chairman of the Board on September 30, 2006 and all of the conditions
for vesting described in Exhibit A are satisfied. In the event that only a
portion of the conditions described in Exhibit A are satisfied, a corresponding
portion of the 20,000 Shares will vest in accordance with Exhibit A.)
* 20,000 Shares vest on December 15, 2007 (provided that Barmore continues to
serve as Chairman of the Board on September 30, 2007 and all of the conditions
for vesting described in Exhibit B are satisfied. In the event that only a
portion of the conditions described in Exhibit B are satisfied, a corresponding
portion of the 20,000 Shares will vest in accordance with Exhibit B.)
 
STOCK OPTION AGREEMENT


This AGREEMENT is made and effective this 18th day of November, 2005 (the “Date
of Grant”), between ICO, Inc., a Texas corporation (the “Company”), and Gregory
T. Barmore (“Director”), Chairman of the Company’s Board of Directors.
 
1. Subject to Shareholder Approval of Plan Amendment. This Agreement is subject
to and conditioned upon ICO, Inc. shareholder approval of the First Amendment to
the Third Amended and Restated 1993 Stock Option Plan for Non-Employee Directors
of ICO, Inc. (the “Amendment”) within one year after the Date of Grant. The
Amendment was approved by the Board of Directors on November 18, 2005, prior to
the Board’s approval of this grant. In the event that the Company’s shareholders
do not approve the Amendment as set forth in this paragraph, this Agreement
shall be null and void, and shall have no effect.


2. Grant of Option. To carry out the purposes of ICO, Inc.’s 1993 Stock Option
Plan for Non-Employee Directors, (the “Plan”), by affording Director the
opportunity to purchase shares of the common stock of the Company (“Shares”),
and in consideration of the mutual agreements and other matters set forth herein
and in the Plan, the Company and Director hereby agree to the terms of grant set
forth herein. The Company hereby grants to Director the right to purchase all or
any part of an aggregate of 40,000 Shares (such right to purchase 40,000 Shares
at the purchase price set forth in paragraph 3 below being referred to herein as
this “Option”), on the terms and conditions set forth herein and in the Plan, as
such Plan may be amended or supplemented from time to time, and which Plan is
incorporated herein by reference as a part of this Agreement, and subject to the
conditional vesting described below. This Option shall not be treated as an
incentive stock option within the meaning of Section 422(b) of the Internal
Revenue Code of 1986, as amended (the “Code”).
 

--------------------------------------------------------------------------------


 
3. Purchase Price. The purchase price of the Shares that may be purchased by
Director pursuant to the exercise of this Option shall be $2.40 per Share, which
has been determined to be not less than the fair market value of the Shares on
the Date of Grant of this Option. For the purpose of this Agreement, the “fair
market value” of the Shares shall be determined in accordance with the
definition of “fair market value” contained in the Plan.
 
4. Exercise of Option / Vesting Schedule. This Option shall vest and may be
exercised, in whole or part, according to the schedule described below.
 
This Option may be exercised in whole or part, by written notice to the Company
at its principal executive office addressed to the attention of its General
Counsel, at any time and from time to time after the Date of Grant hereof,
provided that the Option or portion thereof has vested and may be purchased in
accordance with the following schedule:
 
Vesting Date
Number of Shares
That Vest and May Be Purchased
 
December 15, 2006
Up to 20,000 Shares, contingent upon achieving the objectives described in
clause (a) below and Exhibit A
December 15, 2007
Up to 20,000 Shares, contingent upon achieving the objectives described in
clause (b) below and Exhibit B



(a) Options to purchase 20,000 Shares vest based on the Company’s fiscal year
(“FY”) 2006 performance/service: 5,000 of these Options vest on December 15,
2006, provided that Director continues to serve as the Company’s Chairman of the
Board through September 30, 2006. All or a portion of the remaining 15,000 of
these Options will vest on December 15, 2006 based on the Company’s performance
against target in FY 2006 on the three measurements described in Exhibits A and
C, and also conditioned upon Director’s continued service as Chairman of the
Board through September 30, 2006.


(b) Options to purchase 20,000 Shares vest based on FY 2007 performance/service:
5,000 of these Options vest on December 15, 2007, provided that Director
continues to serve as the Company’s Chairman of the Board through September 30,
2007. All or a portion of 15,000 of these Options will vest on December 15, 2007
based on the Company’s performance against target in FY 2007 on the three
measurements described in Exhibits B and C, and also conditioned upon Director’s
continued service Chairman of the Board through September 30, 2007.


In the event that all or a portion of the Option does not vest because the
conditions set forth herein or in Exhibits A and/or B are not satisfied, the
portion of the Option that does not vest will automatically terminate on the
date when it would otherwise vest, and shall not be exercisable by Director.

 

--------------------------------------------------------------------------------


 
No portion of this Option shall not be exercisable in any event after November
18, 2012 at 12:00 a.m.


5. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Director. In the event of conflict between any of the provisions in this
Agreement and provisions in the Plan, the provisions of the Plan will govern.
 
6. Governing Law and Dispute Resolution. This Agreement and the Option granted
hereunder, shall be governed by, and construed in accordance with the laws of
the State of Texas, without regard to its principles of conflicts of law. Any
and all controversies, claims and differences arising out of or relating to the
Option granted under this Agreement which cannot be settled by good faith
negotiation between the parties will be finally settled by binding arbitration
brought within three (3) months of the termination of the Option, with the date
of termination to be governed by the provisions of the Plan and this Agreement.
The binding arbitration will be conducted in accordance with the then existing
rules of the American Arbitration Association (“AAA”), by one arbitrator. In the
event of any conflict between such rules and this paragraph, the provisions of
this paragraph shall govern. Upon the written demand of either party, the
parties shall appoint a single arbitrator acceptable to both parties.
Arbitration proceedings shall be held in Houston, Texas. The decision of the
arbitrator shall be final and binding upon the parties hereto, not subject to
appeal, and shall deal with the questions of interest, cost of the arbitration,
and all matters relevant thereto. Judgment upon the award or decision rendered
by the arbitrator may be entered in any court having jurisdiction thereof, or
application may be made to such court for a judicial recognition of the award or
any order of enforcement thereof as the case may be.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto and duly authorized, and Director has executed this
Agreement, to be effective as of the Date of Grant set forth above. 
 
                               



ICO, INC.      
By:
/s/ A. John Knapp, Jr.
 
A. John Knapp, Jr.
 
President and Chief Executive Officer

 
                              
 

DIRECTOR  
/s/ Gregory T. Barmore
Gregory T. Barmore

 

 

--------------------------------------------------------------------------------


 

Exhibit A to Stock Option Agreement
 
Matrix for Vesting of FY 2006 Options


Measurement
Weighting
FY '06 Minimum
FY '06 Target
CEO pay-out at target
ICO, Inc. Consolidated Operating Income
 
 
 
 
ICO, Inc. Consolidated Investment Turnover
 
 
 
 
ICO, Inc. Consolidated ROE 
       
Vesting Over Time
 
 
 
 
Total
 
   
 







See Exhibit C for explanation of measurement definitions, vesting calculation
information, and additional provisions regarding vesting.
 

 

--------------------------------------------------------------------------------


 
Exhibit B to Stock Option Agreement
 
Matrix for Vesting of FY 2007 Options
 
Measurement
Weighting
FY '07 Minimum
FY '07 Target
CEO pay-out at target
ICO, Inc. Consolidated Operating Income
 
 
 
 
ICO, Inc. Consolidated Investment Turnover
 
 
 
 
ICO, Inc. Consolidated ROE 
       
Vesting Over Time
 
 
 
 
Total
 
   
 

 
 


See Exhibit C for explanation of measurement definitions, vesting calculation
information, and additional provisions regarding vesting.


 

--------------------------------------------------------------------------------



Exhibit C to Stock Option Agreement


Explanation of Measurement Definitions and Summary of Terms of Proposed Option
Grants




Measurement definitions



·  
“Operating Income”: Earnings before interest and taxes, excluding non-recurring
charges. Note that Operating Income shall include expenses for bonuses payable
to the CEO, Group Presidents and CFO pursuant to the incentive plans applicable
to them. Non-recurring charges that are excluded from the calculation of
Operating Income shall consist of impairment, restructuring and other charges
included in ICO's audited financial statements. Additionally, Operating Income
shall exclude, on a pro-forma basis, the effect of discontinued operations
(including plants that are shut down).




·  
“Investment turnover”: Trailing twelve months revenue divided by the “Average
Invested Capital Base” for the previous thirteen month-end periods. “Average
Invested Capital Base” is defined as the average total assets minus current
liabilities, excluding funded debt (i.e. interest bearing debt.), calculated
using the previous thirteen month-end periods.




·  
“ROE”: Net income from continuing operations, minus preferred dividends (whether
paid or accrued towards Convertible Preferred Stock liquidation preference),
divided by Stockholders' equity, less the liquidation preference of Convertible
Preferred Stock. For purposes of this calculation, Stockholders' equity and
liquidation preference balances shall be averaged using the previous four (4)
quarter-end balances, plus the prior year-end balance (e.g. for FY 2006
calculation the FY 2005 previous year end-balance plus the four quarter-end
balances of fiscal year 2006).





Additional Terms of Option Grants



·  
Actual results between the "minimum" and "target" are interpolated assuming zero
Options vest if the actual results equal the results described in the "minimum"
column, and 100% of the Options in a given measurement row vest if the results
equal or exceed the “target” column (therefore the midpoint between the
"minimum" and the "target" results in any given measurement row result in 50% of
the Options at target being vested).




·  
Upon the circumstances described in Section 6.3 (pertaining to sale or merger of
the Company) of the Company’s 1998 Employee Stock Option Plan (“1998 Plan”),
unvested Options shall vest in accordance with Section 6.3 of the 1998 Plan, as
if such unvested Options were Options granted under the 1998 Plan, with the
following exception: the Options referenced in the row in both Exhibits A and B
entitled "Vesting over time" above shall only vest in proportion to service as
Chairman of the Board as of the date of the sale or merger (e.g. if a sale or
merger was to close on January 1, 2007, only 3/12ths of the Director’s 5,000
Options referenced in the row entitled “Vesting over time” for FY 2007 would
vest).


 